                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JAMES MUNSON,                                       )
  #N95249,                                            )
                                                      )
                                                      )
                         Plaintiff,                   )   Case No. 18-cv-02216-SMY
                                                      )
  vs.                                                 )
                                                      )
  FAIYAZ AHMED,                                       )
  WEXFORD HEALTH SOURCES, INC.,                       )
  and WARDEN OF LAWRENCE                              )
  CORRECTIONAL CENTER,                                )
                                                      )
                         Defendants.                  )

                        SCHEDULING, DISCOVERY, AND
                     MAGISTRATE JUDGE REFERRAL ORDER
YANDLE, District Judge:

         This case is now past the threshold review of the complaint under 28 U.S.C. § 1915A, and

Defendants have answered. The issue of exhaustion of administrative remedies was raised as an

affirmative defense, but Defendants did not file dispositive motions by the court-imposed deadline

of July 30, 2019 or request an extension of the deadline. (Doc. 25, pp. 3-4). This affirmative

defense is deemed withdrawn by Defendants, and the previously imposed stay on merits discovery

is lifted.

I.       Discovery

             A. Each party is limited to serving 15 interrogatories, 15 requests for production of

                documents, and 10 requests for admission.        On motion, these limits may be

                increased for good cause shown.

             B. Any interrogatories, requests for production of documents, or requests for

                admissions shall be served so as to allow the answering party the full thirty-day

                period provided by the Federal Rules of Civil Procedure in which to respond.


                                                  1
         C. The parties are reminded that discovery requests must be made in accordance with

             Federal Rule of Civil Procedure 26(b): the parties should only “obtain discovery

             regarding any non-privileged matter that is relevant to any party’s claim or defense

             and proportional to the needs of the case.”

         D. Defendants are given leave to depose Plaintiff pursuant to Federal Rule of Civil

             Procedure 30(a)(2). Defendants shall serve any Rule 30 notice upon Plaintiff at

             least 2 weeks prior to the date of a deposition. Plaintiff is informed that he must

             cooperate in the taking of his deposition. It is appropriate and proper for defense

             counsel to take a Plaintiff’s deposition and to ask questions even if Plaintiff is not

             represented by counsel. The failure to cooperate in the taking of a deposition by,

             for example, refusing to answer appropriate questions, may result in sanctions,

             including the dismissal of this lawsuit. Plaintiff is directed to review Federal Rule

             of Civil Procedure 30.

         E. All discovery must be completed by June 5, 2020. Pursuant to Federal Rule of

             Civil Procedure 26(e), the parties are under an ongoing obligation to supplement

             the disclosures and production in this case.         Failure to timely disclose or

             supplement discovery in this case may result in sanctions, including being

             prohibited from using the undisclosed information or witness.

         F. If a motion to compel discovery pursuant to Rule 37 is filed, the party filing the

             motion also shall submit the discovery requests and responses (if any) at issue.

         G. The Court encourages the parties to conduct discovery in a timely manner.

             Motions for extension of the discovery deadline filed on or shortly before a deadline

             are disfavored.

II.   Dispositive Motions

      Any dispositive motion on the merits of Plaintiff’s claims shall be filed by July 6, 2020.

                                               2
Plaintiff is WARNED that the failure to respond to a dispositive motion may result in an

Order granting summary judgment and terminating this matter.

III.   Daubert Motions

       All Daubert motions (seeking to exclude expert testimony/evidence) shall be filed by

July 6, 2020. The parties are WARNED that Daubert motions not filed in accord with this

deadline will be denied as untimely-filed.

IV.    Trial Schedule

       Trial will be set once the Court rules on all dispositive motions, or, if none are filed, once

the deadline for dispositive motions has passed. The Court will set a status conference with the

parties to select a firm trial date. The parties should confer with each other prior to the status

conference to identify potential trial dates. Once the trial date is set, a continuance will be granted

only in the rarest of circumstances.

IV.    Other Matters.

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings.

       The parties are reminded that the Magistrate Judge can preside over all proceedings in this

action, including trial and the entry of judgment, should the parties wish to consent. SDIL-L.R.

72.2(b)(3); 28 U.S.C. § 636(c). The Clerk of Court is DIRECTED to attach a copy of the “Notice

and Consent to Proceed Before a Magistrate Judge” form to this Order.

       Finally, if the parties believe a settlement conference would be beneficial now or at any

point before trial, they should contact the Magistrate Judge and request a prompt setting.

       IT IS SO ORDERED.

       DATED: 8/6/2019
                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge


                                                  3
